Election of President of Parliament
We shall now proceed to the election of the President, pursuant to Rule 14 of the Rules of Procedure:
Mr Bonde,
Mr Cox,
Mr David W. Martin,
Mr Onesta and
Mr Wurtz.
Good morning colleagues. This Parliament must continue to be multilingual. Eleven languages make 110 combinations. Twenty-two languages make 462 combinations. Thirty-five languages make 1 090 combinations. Can you imagine a translation from Finnish, via English and French, to Polish? With direct translation some will vote for budget line 2 while others are still voting on budget line 1. With more than one relay our system will not work. If we do not go for reform, then most of us will no longer be able to use our own language. In two years we might have ten new Member States. Our buildings are not prepared for that.
Soon even more countries - from the Ukraine to the Balkans - will be applicant countries. We risk a Babel-like confusion. Our next President must dedicate himself to internal reform and successful enlargement. Indeed our next President will not have much time to travel around.
We need a craftsman, a handyman, rather than a statesman. All of us will be to blame if we are not prepared for enlargement by 2004. How we vote today is part of that responsibility.
Every vote for me is a clear signal to Mr Cox and Mr Martin: limit your ambitions to enlargement and internal reform. Today we lose a lot of time over badly prepared votes. If journalists ask how we voted, we do not always know. If we knew, we would not have time to serve our people. We would then be bad MEPs. Leave it to the committees to prepare the votes. Let the plenary deal with the important political issues. Give us at least one week to consult and consider how we will vote. Today many Members are not allowed to speak in debates. If you represent a small delegation in a big group, or an alternative view, the group whips will seldom allow you to speak. Give every Member the right to speak at least three times a year. Leave one-third of the speaking time for real debates. Let us corner the commissioner when he or she states that the Commission can accept Amendment No 3 and rejects Amendments Nos 2, 4, 5, 6, 7, 8 and 9.
Today common decision-making takes place between the Commission and the Council. They share the information. Even in the conciliation committees our Members have no access to working documents, legal notes or Minutes. Does "common" really mean "unilateral"? In the committees the Members discuss draft laws based on outdated drafts. Behind us sit young civil servants from the permanent representations. The Commission and the Council have all the information we cannot get. I have been here for 22 years. In that time as an elected Member, I have never received adequate information from the committee. To get information I have to find sources like journalists. Our next President must ensure that all information is available to all of us and, if necessary, take the Commission and the Council to court.
Today, 70% of all laws are passed by junior civil servants in working groups. Fifteen percent are settled by the ambassadors. Only 15% reach the level of the ministers who then read manuscripts prepared by civil servants. Democracy was born in Europe and buried in the Commission and the Council. Our next President should re-establish democracy. He should inspire us to discuss whether our future Europe should be the federalist vision of a democratic EU or a Europe of democracies. Our next President should unite all elected representatives from national parliaments and the European Parliament in moving law-making from behind closed doors into the open, from civil servants to elected Members.
For what is now needed I offer my skills and energy. But all I ask is to borrow your vote in the first round: firstly, because it might be your only chance to vote for me; secondly, because many votes will test the groups behind Mr Cox and Mr Martin. This time we need a practical and politically-neutral shop steward to serve all of us. Give yourself a better choice. Improve on both Cox and Martin by voting Mr Bonde from office number 007.
By the end of the day we will have a better presidency thanks to those who drafted the "fair chair platform" and created the first real electoral battle in our history. The next chair will have a real mandate. He deserves our full support.
Mr. President, ladies and gentlemen, decision time is now upon us. We have had more candidates, we have had more debate, and we have had more openness. It represents a change in the method, in the way we have done our business. It is a good change and I hope it is a signal of an appetite throughout this House to engage in the years which come and the balance of this mandate in a culture of transformation of how we do our business.
The campaign reveals many perspectives, not least about the strengths and weaknesses of the candidates - and I have my share of both. I read about myself in polite journals that I am loquacious. I live in Ireland, where we are all loquacious, near Blarney where there is a stone and a castle. When visitors come there and kiss that stone, they say in Hibernian English that they leave with the gift of the gab, meaning loquacious in polite journals.
I may be that, but the more important part of this campaign is that it has offered the opportunity to listen and to learn. I have listened and I have learned that there is an appetite for change, that there is a great feeling in this House that we need to do more politics in the best and visionary sense of that word. I have learned that we want less voting and less technicalities and more capacity to be politicians and to bring our influence to bear. In other words, we want more vitality in how we manage our affairs. We need to bring closure to many of the issues of reform that have been before us for so long. The complex Members' statute is difficult and the hard work led by Nicole Fontaine is testament to that. But we must continue to try. I tell this to Members: I will, in a hands-on way, try to achieve that reform, but never over the heads of the Members of this House. It will be done in the fullest, most transparent and open shared consultation.
I have learned here how good we are at legislating on and talking about equal opportunity and gender equality, but how bad we are sometimes as an institution at putting it into practice. I pledge today before this House that, should I have the privilege to lead at the end of the day, I will promote the equality of gender in various ways, but most visibly and at the outset by it being apparent in the construction of the Cabinet.
Since 1998 I have had the privilege to lead the Liberal Democrat Group and together, I believe, with my colleagues, we have established a capacity for doing politics, which is the business of this institution. We are 626 Members, we are a Parliament. I am not seeking, Mr Bonde or other colleagues who share your fears, to be the sixteenth president or prime minister of the sixteenth state. I am proud to be a parliamentarian and we must bring our parliamentary and democratic vision to bear on the great issues of the day in Europe. We must make Europe fit for a future on a continental scale and we must make the democracy in this House fit to offer a real leadership and act as a counterweight and check and balance against the excesses of technocracy or bureaucracy.
I want to say to Hans-Gert Poettering and to the PPE-DE Group how greatly I appreciate his and their unswerving commitment to be full and faithful partners to an agreement which we made. But I want to say this also: I have had the privilege to visit many groups, many committees, many intergroups. I want, if I can, to lead a Presidency which is a stakeholder Presidency, open to build on the talents of those who will contribute. I ask you for your support.
Finally, Mr President, smaller groups in this House do not find themselves with the credible possibility that my Liberal Democrat Group finds it has today. I do not know what the final result will be, but I know this much: I cannot see how those who say that they value more openness, a change in the system, who would like to see a fairer share for all, can reconcile this with voting for a large-group candidate, not because of any fault with the candidate, but because of the nature of the system we have. If you wish to transform the system, today's vote will be the first mark of whether we are dedicated to transformation and change. That is my appeal; I ask for your support. I should love to have the privilege to lead; but the choice now rests with you.
Mr President, colleagues, I make no apology for beginning my contribution by thanking the outgoing President, Mrs Fontaine, for the work that she did as President. She led the fight against terrorism long before 11 September. It is to her credit that she took those initiatives at that time.
Before a vote is even cast in this election, we already know the winner. The winner is the European Parliament because, as Pat Cox has rightly said, we have had an open election, keenly, but fairly contested. That can only help to raise the profile and to improve the image of this institution - something which frankly is very necessary. The 1999 European elections, Eurobarometer and other opinion polls all demonstrate that this institution has an image problem. With the Convention, enlargement and the 2004 European elections, we face enormous challenges.
Every Member of this Parliament now has the opportunity, in a secret ballot, to vote for the person they believe can best guide us through this vital phase.
I have been a Member of this Parliament for 17 years. I have had the honour of being its Vice-President for 12 of them. In that time I proved my determination to work for Parliament and for all its Members. As rapporteur on the Maastricht and Amsterdam Treaties, I negotiated with heads of government to secure codecision for this Parliament. As one of Parliament's representatives on COSAC, I worked to convince national parliaments of the importance of the convention method for the next reform of the Treaties. As Vice-President of Parliament I have sought to modernise and improve our working methods.
I am deeply conscious of the fact that everything I have achieved in this Parliament has been achieved through working with colleagues across the political spectrum. I have fought for what I believe to be right, and I have done that, sometimes, against the interests of my own political group and sometimes even against the interests of my own country.
If elected President, I pledge to fight for what this Parliament needs. That includes: firstly, a stronger role in electing the next President of the European Commission; second, codecision for all legislation; third, an end to the artificial distinction in the budget between compulsory and non-compulsory expenditure; fourth, ensuring that we, in this House, are ready for enlargement.
We all know that the European Union faces many sensitive issues in the coming months and years. My task as President would be to ensure that at this vital time Parliament's voice is not only heard but acted upon on these issues. This plenary is Parliament's shop window to the world. It should be the place where the outside world can identify the real points of controversy between ourselves, and between ourselves, the Commission and the Council. Yet, frankly, because we deal with so many items - about 35 every four-day part-session - and because of the structure of our debates and the amount of time we spend voting, the relevance of what we do in this Chamber is sometimes obscured to the outside world. We need, as a Parliament, to resolve more issues in committee and reform both the structure of our debates and the way we vote. We need to provide our committees and rapporteurs with the necessary technical and legal resources to allow us to become a genuine equal to the Council as a co-legislator.
In short, I want this Parliament to become a real debating Chamber - a Parliament where the general public can hear lively debates over real political choices and one where every Member feels that they have the opportunity to participate.
I strongly believe that Members of this Parliament do an excellent job carrying out our legislative, budgetary and control functions. But no parliament can work in the dark. It is vital that we reconnect with the citizens so that we really can live up to our claim to be the voice of the people in EU decision-making.
Thirty months is a short time. Reform will only be possible if the President has the support of all Members across the whole House. We need a President for all of Parliament.
My record in this House, I hope you will agree, demonstrates that I would be an inclusive President. I have already committed myself to having a cabinet that would be balanced in terms of gender, nationality and political party. I would want a team of all the talents from right or left, big group or small group, medium-size or no group. If elected I pledge to be a President for the whole Parliament and all its Members.
If you elect me today I would see this as the pinnacle of my political career. All my energy, all my commitment and all my enthusiasm would be channelled into ensuring that this is a Parliament of which we can be proud.
(Loud applause)
Ladies and gentlemen, I believe that we have had a quality exchange of views during this campaign, which rarely happens in this House, and I think that it will now be difficult to backtrack and imagine an election with a pre-determined outcome, with our plenary session serving only to ratify the decision. For that reason alone, I believe that this campaign was well worthwhile.
The most surprising thing is that the five candidates took up the same three themes. Perhaps it is not surprising, because if we put our differences aside, we share the same view, namely that Parliament needs to reform its working practices, and that it must ensure pluralism, respect and equality for each Member of this House and be more accountable to our fellow citizens.
So, we say yes to reforms. Let us use the plenary sessions to showcase our work. I dream foolishly of having such stimulating sittings that there will be more Members present in the Chamber than interpreters in the booths. I believe this dream to be a realistic one. But although the reforms are essential, they must not be at the price of our diversity. We have enough political experience between us to be able to determine, by consensus, what can technically be achieved in committee and what must necessarily be the subject of political debate in plenary.
The person with the strongest convictions must never simplify the debate to the point where that person is the only one expressing a point of view. It is true that democracy is sometimes complex, but the complexity of debating is better than sterile monologue. With regard to reform, I have tried to prove that when you really want something, you can achieve it. You will recall the assistants' statute, for which I was responsible. After a 23-year long deadlock, 99.5% of Members submitted all the documents on the agreed date to prove that the assistants had a genuine contract and full social security cover. So, as far as reforms are concerned, we can discuss them, we can take action, and this is what I have tried to do in a small way.
Let us now discuss pluralism and equality. I remember when I had the honour of chairing our vote on an important issue for my group, which was that of GMOs. Voting was suspended because of a formal sitting and, when it resumed, there were not enough Members to pass the legendary milestone of 314 votes. Some of my friends in the Group of the Greens said to me 'Gérard, perhaps you could have gone slightly more slowly to give our friends time to get back to their seats.' But, what sort of president would slow down or increase the pace of the votes depending on how this could affect the outcome? It seems that I conduct the votes at a swift, albeit regular pace, and this is the price of the respect that I owe you and the trust that you have placed in me.
I must also listen when a Member of the Confederal Group of the European United Left - Nordic Green Left draws my attention to the fact that some of our employees are facing job insecurity or when a Member of the Group of the European Liberal, Democrat and Reform Party asks me to intervene because some of our disabled Members need additional assistance. And even when Mr Fatuzzo makes one of his wonderful speeches, I try to find an appropriate response, to value his talent as a speaker. Being from a small group myself, I understand the great importance of respect owed to each Member. As far as pluralism is concerned as well, we can discuss the subject, we can take action, and this is what I have tried to do in a small way.
I shall now turn to openness. You will recall that not long ago our rooms were used exclusively for Parliament work. In other words, they stood empty most of the time, which is ridiculous when we are aware of the need for debates with the citizens in our countries. I therefore spearheaded an amendment to our Rules of Procedure, so that, for example, the first world congress on the abolition of the death penalty could be held here. Other debates with the citizens are also being prepared in Brussels and Strasbourg in which our committees are involved. With regard to openness, once again, we can discuss it, we can take action and this is what I have tried to do in a small way.
In some ways, I have not been campaigning for two and a half months; I have in fact been trying to carry out reform and introduce more pluralism and openness into our Assembly for two and a half years now. When you believe in what you say, you put it into practice, without even knowing whether you will ever have the honour of asking your fellow Members to vote for you. Of course, it would be extremely presumptuous for me to say that I have done all this single-handedly. As you know, everything here is achieved by working together and through dialogue.
On the assistants' statute, there was deadlock initially between the groups before we moved towards unanimity within the working group. Then we achieved unanimity at Quaestor level and finally we reached unanimity within the Parliament' s Bureau. And I would like to congratulate the person who enabled us to carry out all these reforms and many others. Although I did not play a part in electing her, whenever I encountered deadlock, she always gave me the necessary impetus to enable me to move forward. Thank you, Mrs Nicole Fontaine.
Although I utterly devote myself to Parliament - I think that I, like several other Members, have a 100% attendance record - it is due to a constant desire for dialogue, because I am a firm believer in seeking consensus, perhaps because I think that a victory where one' s opponent is crushed is a defeat in the sense that the victory always contains an element of the war in the offing. Therefore, we have reform, pluralism, and openness, which is all very well, but I shall make a promise: if we achieve this objective, we will face even more work in the future.
Ladies and gentlemen, be aware that when we started our work, we were regulated by a Treaty and when we finish, we may be working within a Constitution, meaning this is an historic stage for us. I am firmly convinced that, when faced with global instability, we as politicians can help roll back injustice, violence, pollution and poverty. Parliament is the beating heart of the whole continent and because hundreds of millions of citizens elected us to fulfil this task, we have unparalleled legitimacy and we must use it well.
In conclusion, I will say that I found the campaign an incredibly valuable experience and I believe that the whole House found this as well. I am sure that whoever becomes our next President will know how to continue to foster this attentive, working atmosphere of democratic debate. I can therefore only end by saying one thing in all our working languages. In spite of my terrible accent, I hope that you will understand what I say as I mean it sincerely - obrigado, gracias, grazie, tack, åõ÷áñéóôþ, thank you, dank u wel, danke, tak, kiitos, and merci!
Mr President, ladies and gentlemen, my friends and colleagues of the Confederal Group of the European United Left - Nordic Green Left nominated me as a candidate as this is an extension of my work as the Group's chairman. For two and a half years, I have tried, as chairman, to help to bring to life a specific type of politics for Europe. It is this approach that my candidacy illustrates.
One of the main characteristics of my candidacy is its firmly left-wing stance. In my view, European leaders are not drawing lessons from the worrying disaffection of the citizens towards the European institutions.
There is growing concern on the ground surrounding employment, social welfare, public services, and sustainable development, whereas the Council and Commission are focusing more attention on deregulation, commercialisation, and solely market-related issues. I think that we must take a clear stand on this contradiction.
In the same way, one of the salient features of our time is the aspiration of social actors to be involved in the decisions that concern them. However, within the institutions, undertaking consultation before drawing up policies and, more importantly, assessing their effects after implementation remain largely formal, even non-existent processes. We cannot stand back and do nothing about this discrepancy which many believe manifests itself in the crisis of confidence that we are currently experiencing.
Lastly, the topical subject of globalisation is mobilising the public on an unprecedented scale. We will see this once again in a few days' time at the World Social Forum in Porto Alegre. But the Europe of today has neither the ambition nor the resources to meet the global expectations for alternatives. We must take action. A number of us here, in addition to my own Group, think that if we do not make sweeping changes, Europe will disappoint us greatly. If nothing changes, the historic opportunity that enlargement presents could turn out to be a fearsome trap. We must make ourselves heard and seize every opportunity to do so. This particularly applies to the quintessential political day of reckoning that constitutes the first round of the ballot for the presidency of Parliament.
Another aspect of the political approach that I have tried to adopt since the beginning of the legislature, and which I hope my candidacy demonstrates, is the will to avoid dividing the progressive MEPs according to their political culture that is often assumed for reasons to do with history and the specific identity of each nation, each political culture being therefore equally worthy of respect. Within my group, then, staunch federalist Members sit alongside and cooperate with Members who are deeply attached to the sovereignty of their country. Both represent a part of the real Europe. We must design and build the European Union of the future by working together and with mutual respect. This is a difficult task but it is necessary and, in my experience, ultimately worthwhile. That is another characteristic of my candidacy.
Last but not least, I will mention one last characteristic; namely that there is a specific set of ethics in politics. I welcome frankness, transparency and honest relationships, even between opponents and, more importantly, between partners. Therefore, I have no hesitation in saying that I value my opponent, Mr Cox, on a personal level, and even that I welcome the courteous relationship I enjoy with a number of fellow MEPs on the right, including their main representative, Mr Poettering. Thankfully, there are other things in life apart from politics. Nonetheless, I must say, equally clearly, that the candidate common to all these political families cannot, in any circumstances, count on my vote or on my support, direct or indirect, in the following rounds of the ballot. I should like to affirm this and I shall do so.
On this point, I would like to express my surprise and regret at the extremely disappointing attitude of those Members who did not waver in their campaign on progressive issues in the first round, yet, in the second round, offered their vote to the only candidate of the Right, who has been dubbed the candidate from a small group, especially for the occasion. Each Member is entitled to his or her own principles and methods; these are most definitely not mine.
Mr President, the cards are now on the table and it is up to us to shoulder our responsibilities.
I would remind you all that, pursuant to Rule 14(1) of the Rules of Procedure, in order to be elected, a candidate must obtain an absolute majority of the votes cast in the first three rounds of voting. Blank and spoilt ballot papers will not be counted among the votes cast.
I would also remind you of the names of the Members who were appointed tellers yesterday: Mrs Patsy Sörensen, Mr Dieter-Lebrecht Kock, Mr Giuseppe Nisticò, Mr Reinhard Rack, Mr Ilkka Suominen and Mrs Alima Boumediene-Thiery. Would the tellers please approach the President' s table.
Instructions for the election of the President have already been distributed. Let us now proceed to the election, in accordance with the provisions of the Rules of Procedure. You have been given ballot papers and envelopes. Please select the name of your chosen candidate, since you can only vote for one candidate. If you wish to change the vote you have cast, just ask an usher for a new ballot paper and hand back the incorrectly filled out paper, which will be destroyed. Blank ballot papers, papers that have been amended or written on or on which more than one candidate has been selected will be considered null and void. Please fold the ballot paper twice and put it in the envelope and then go to a ballot box bearing the initial of your surname.
I will not call out your names. I will simply declare the vote open and closed. The names of Members participating in a secret vote must be recorded in the Minutes. I would, therefore, ask you to sign the list next to the ballot box before placing your ballot paper in the box. I would remind you that the envelope containing the ballot paper is to be placed in the ballot box bearing the initial of your surname. The tellers will vote at the end of the vote.
I declare the vote open.
(The Members rose to vote) I declare the vote closed.
(The sitting was suspended at 11.03 a.m. and resumed at 11.55 a.m.)
Ladies and gentlemen, I shall now announce the outcome of the vote. Voters: 590. Blank or spoilt ballots: 7. Votes cast: 583. Absolute majority: 292.
I shall now read out the number of votes obtained by each candidate:
Mr Bonde: 66 votes
Mr Cox: 254 votes
Mr David Martin: 184 votes
Mr Onesta: 37 votes
Mr Wurtz: 42 votes.
Since no candidate has obtained a majority of the votes cast, we shall proceed to a second round of voting. Unless there are any objections, the nominations from the first round shall stand.
Mr President, as agreed with my group and in line with the approach that I outlined before the first ballot, I am withdrawing my candidacy and I urge all the Members who voted for me, whom I would like to thank, to now vote for Mr David Martin.
Ladies and gentlemen, as agreed with my group, I am withdrawing my candidacy. My group has discussed at length the various qualities of the candidates. I believe that, whatever the outcome, we will have a worthy President.
Mr President, I should like to say thank you for the 66 votes. Those who voted for me can meet in room R31 at midday and decide when I am to withdraw.
The deadline for submitting nominations for the second round of voting is 12.15 p.m. Nominations must be submitted to the Oldest Member through the offices of the Deputy Secretary-General.
Mr President, in accordance with the gentlemen' s agreement made at the Conference of Presidents, I would like to ask for an extra quarter of an hour, that is to say, I would be grateful if we could start at 12.45 p.m.
(The sitting was suspended at 12.05 p.m. and resumed at 12.45 p.m.)
We now have only three candidates: Mr Bonde, Mr Cox and Mr David Martin. We shall therefore proceed to a second vote. The ballot papers and their envelopes will be distributed.
I declare the vote open.
(The Members rose to vote) The vote is closed.
(The sitting was suspended at 1.15 p.m. and resumed at 3.00 p.m.)
I shall now read out the outcome of the vote that has just taken place. Voters: 592. Blank or spoilt ballot papers: 13. Votes cast: 579. Absolute majority: 290. The number of votes obtained by the three candidates standing is as follows:
Mr Bonde: 76 votes
Mr Cox: 277 votes
Mr David Martin: 226 votes
Since no candidate has obtained an absolute majority, we shall proceed to a third round of voting. We now need to know whether all the candidates wish to continue with their nominations. Mr Cox wishes to do so. So does Mr David Martin. Does Mr Bonde wish to continue?
Mr President, I should like to request that the meeting be postponed so that the discussion among those who voted for myself can continue.
It is obvious that we are not asking for a single political concession. Those who have voted for myself are independent Members from small and large groups who do not feel that they have had all their wishes met. It is a mixed coalition with absolutely nothing political about it, but these people therefore have a need to talk with the two candidates who will be competing in the final round, Mr Martin and Mr Cox. We met with them in room R31, and we should like to continue a little longer. Otherwise, I shall have to maintain my candidature, although that is not what I wish to do.
Mr Bonde, I must consult the entire House as to whether or not it consents to suspending the sitting.
(Parliament voted in favour of suspending the sitting)
(The sitting was suspended at 3.10 p.m. and resumed at 3.40 p.m.)
I have received the following nominations:
Mr Bonde
Mr Cox
Mr David Martin
We shall therefore proceed to a third vote. The ballot papers and their envelopes are being distributed.
I declare the vote open.
(The Members rose to vote) I declare the vote closed. I call on the tellers to go to the appropriate room and count the votes.
(The sitting was suspended at 4.05 p.m. and resumed at 4.39 p.m.)
I shall now read out the results of the vote that has just taken place. Voters: 586. Blank or spoilt ballot papers: 18. Votes cast: 568. Absolute majority: 285. The results are as follows:
Mr Bonde: 33 votes
Mr Cox: 298 votes
Mr David Martin: 237 votes.
As you will all have realised, Mr Patrick Cox has obtained an absolute majority of votes cast. I offer you my sincere congratulations, Mr Cox, on your election and my best wishes for the performance of your duties, for a term of office which is fruitful and beneficial to the European Parliament. I call on Mr Cox to take the Chair.
(Loud applause)
It feels very different to be here.
Colleagues, today has been a good day for parliamentary democracy in the European Parliament. I want to thank our colleague, Mr Soares, the doyen d'age, for the manner in which he has conducted our sitting so far today.
Our House has divided in votes in this election today on three occasions. That is politics and democracy. Our House has decided, and that now gives legitimacy. I am bound to tell you that after the vigour of this democratic contest in these past months and the past hours today, I feel a deeper sense of the legitimacy of the mandate of this presidency. I thank you for it.
I thank Mr David Martin for the manner in which he has conducted his campaign for the issues which he has articulated and brought forward, which are of common concern and on which we must act.
I thank Mr Bonde for what he has brought to this campaign, in particular an expression of the concerns felt my many in the House who feel more marginal than they ought to.
I thank Mr Onesta for bringing his typical panache to the reform agenda and I commit myself to that agenda.
I thank Mr Wurtz for his kind remarks earlier today. I know that politics divides us because we have our convictions. We owe our conviction to no person or group of persons. Conviction, passion and reason are part of what we bring to our politics, but also an appreciation of being able to do business with each other. He has brought that too.
I thank my colleagues in the ELDR Group. I feel very proud that this is the first time in more than two decades that a representative of this group that has played an important part in the democratic life of this House. Since the very first assembly of the Coal and Steel Community 50 years ago we have done so. It is an honour to preside over the House today. I say to my Liberal colleagues that this is a very bitter-sweet moment: sweet, as you may imagine for all those reasons and bitter-sweet because I have always done my politics week in, week out, day in, day out, in the bosom of that group. I thank you for all the confidence you have shown in me over the years. I hope I can repay a debt of gratitude and a debt of honour.
(Applause)
I thank Mr Poettering and the PPE-DE Group for their nomination, in addition to that of the ELDR, and for your unstinting support in terms of delivering on what you said. To have a reliable partner in politics is always important. It is a foundation on which we can build in an inclusive way in this House. I thank all those who voted for me. In acknowledging all those who voted for other candidates, now that the matter is settled I hope we can develop a genuine stakeholder presidency committed to building in this Parliament and in the Union a Union and a Parliament fit for Europe's future.
(FR) On my own behalf and on behalf of all Members, I would like to pay a very sincere tribute to Mrs Nicole Fontaine,
(Applause)... for her great courage, her dynamism and the tireless work she has done day in, day out to defend the interests of our Parliament. Mrs Fontaine, your presidency of this institution has been outstanding and exceptional.
Nicole, speaking as your friend, I would like to thank you very deeply.
I said earlier today when we were all, as candidates, invited to speak for five minutes, that I felt we needed to do more politics in this House. We took that very seriously, which is to say, more politics, yes, but I did not expect that we would have three ballots. You are so enthusiastic for politics at this stage that we will have to see how to build on this for the future. It reminded me, in a certain way, given my provenance as an Irish European, of the shamrock, which has three leaves and which represents so much to us. This time it took three occasions before we had a result.
I should like to share a story with you, which is not classically parliamentary but nonetheless has a connection and meaning for me on this day of all days. It is a story written by one of the celebrated architects of our European integration, Robert Schuman. He once wrote, outside the political domain, that a certain saint of Irish extraction - Saint Columbanus - "is the patron saint of those who seek to construct a united Europe". I do not say in Parliament that it is our function to deal with these saintly matters, nor to intrude in that domain. But I recall the story because in the sixth and early part of the seventh century this abbot, poet, scholar and preacher - not the only Irish one to so do - co-founded western monasticism in early medieval Europe. His remains today lie and are celebrated still in Bobbio in Italy.
One thousand three hundred years ago this early Irish European wrote that he came "from the edge of the world". I come from the western seaboard of Europe, from the edge of our European world, and I have a deep pride about where I come from. Although today I accept and acknowledge that I was not elected for my Irishness, I thank you nonetheless that I can also celebrate that fact and that nationality. You have found at the heart of European democracy the capacity to take someone from one of the smallest groups and smallest states and say that, in contemporary European democracy, there is a place to include all, including those on the geographic or other margins. It is a powerful message that you have given to a Europe about to enlarge. I thank you and salute you for it.
(Applause)
I shall now speak briefly in Irish. Why do I do this? Irish is my native tongue. It is an ancient language from an ancient European country. It is an official but not a working language of the European Union. I do it to underline my conviction that cultural pluralism and cultural diversity are the sine qua non of the Europe to which I am committed and which we seek to build.
(Applause)
Táimid ar imeall na heachtra is tábhachtaí i nua-stair na hEorpa, forleathnú an Aontais Eorpaigh. Is é an tosaíocht pholaitiúil is práinní ar fád ná go gcuirfí bailchríoch rathúil ar na caibidlí faoin bhforleathnú. As athaontú na hEorpa a leanfaidh sé go dtabharfar Eoraip scoilte le chéile d'fhonn comhluachanna agus rath eacnamaíoch a bheith ag a muintir i bpáirt le chéile.
(We are on the brink of the most important event in recent European history, the enlargement of the European Union. The successful completion of enlargement negotiations is the overarching political priority. Reuniting Europe brings together a divided Europe to share common values and economic prosperity.)
We are building something by way of common values and future economic and social prosperity and we are doing work of historic dimensions.
The Convention which starts in March and on which we now need to work is another opportunity to define institutions and treaties fit for our common European future and for the challenges ahead. The Barcelona Process of which we will speak tomorrow and in the weeks and months to come will be a message that we too must connect with and bring reform, bring employment and bring social capacity and economic capacity to the Europe in which we believe. The common theme to which I would like to dedicate this presidency is a political commitment - through policy leadership, through stressing our public purpose, through insisting on the added value we bring on a continental scale - that we are building the democratic part of Europe's future and that we are the check and the balance and the counterweight and the source of accountability for the European technocracy. We are therefore in our public purpose an indispensable tool to an enriched European future.
It is common, I understand, after an election for the President to claim the privilege to speak to the House on the morning after the vote, when he or she might be better prepared after the rigours of the vote to express a general view. I have chosen this moment to say a few words. I should like to claim the privilege to speak on our strategic purpose another day, but I would suggest not tomorrow, because tomorrow we will hear the public purpose of the Spanish Presidency. If we wish to become a communicating Parliament, we must find our space, we must find our time, we must get our message across, have our story, tell our story, sell our story. I want, with all of you, if you will do it with me, to ask you to reflect on this.
I have sat in the pit of this Chamber since we came here two years ago and before that, from 1989, across on the other side of the canal. Right behind the President, you see the image of Europe with the twelve stars. We are politicians so, of course, we must be pragmatic and keep our feet on the ground; but nothing says that we cannot look to those stars and dream our dreams about what future we wish to create. I invite you for the next two and a half years, through a stakeholder presidency open to those who will contribute and who are willing to develop what we are as a Parliament, to engage with me in an act of European imagination, sometimes to elevate our gaze above introspection and look to the stars for some kind of European imagination and dream. Because when we imagine today, we build the capacity for tomorrow.
My friends, thank you for this extraordinary privilege. I am excited by it and I am humbled by it. So far as I can give any impulse to motivate or mobilise majorities in this House, I will dedicate my entire energy to doing so. I want to work with you on committees; I want to work with you in the Conference of Presidents and in the Bureau to achieve together our full potential.
Thank you for bestowing on me today the honour to do so.
(Applause)
Mr President, President of the Commission, ladies and gentlemen, 15 January 2002 is an important day in the history of the European Parliament. We have elected a new President, and I should like, Mr President, to congratulate you most warmly on behalf of the Group of the European People' s Party and European Democrats.
I shall say something about the candidates in a moment, but I would ask the other groups to understand when I say that there have been many who doubted that it was possible to elect an MEP from a small country or the chairman of one of the smaller groups as President of the European Parliament. I should like to say to you, Mr President, and to everyone else too, that I am very grateful for the fact that the opportunity was given - and to our own group, too - to raise the profile of our European culture, and for the fact that a small political group and a small country also have the chance to take over one of the most important tasks in the European Union.
(Applause)
Europe would be a poor continent if the practice were only to give the responsible positions to people from the 'larger' countries. When everyone is given an opportunity and when a figure from Ireland, such as yourself, can become President of the European Parliament and our much-respected colleague, Mr Santer, from Luxembourg, can become President of the European Commission, then Europe is a continent that respects the dignity of all people and all Europeans.
This, I believe, is the message today. We are giving new expression to the fact that Europe is not governed by the few, but that everyone has a voice, an influence and a portion of responsibility. In this task of yours, which you are now carrying out on behalf of the whole of the European Parliament, I wish you a lot of luck, Mr President, and much success when it comes to the common future of our ancient European continent that never ceases to renew itself.
I should like briefly to acknowledge your fellow candidates, Mr Onesta, Mr Wurtz, Mr Bonde and, in particular too, Mr Martin. I well remember, Mr Martin, the discussion we had some years ago in Edinburgh, the capital of another small European nation, Scotland.
That was many years ago and, at a time when I had no special responsibility here in Parliament, I became very aware then of the fact that it is a source of great enrichment, and also very necessary, that the groups in the European Parliament, despite their various political orientations, should be agreed and united on one goal, namely a peaceful and democratic future for our continent, based on the principle of liberty. I should therefore like, today too, to convey a sincere word of thanks and acknowledgement to all the candidates, in particular Mr Martin.
(Applause)
Allow me to say a final word. Mr President, this continent was divided. When many people, in both my own and other groups, were elected to this Parliament in 1979, no one would have dared to dream that, in a few years' time, we should be able to welcome fellow MEPs from Central Europe here in the European Parliament.
I should like to propose that, on the day that the accession agreements are signed with the first accession countries, we invite observers here to the European Parliament so that they might begin preparing these countries for the democratic elections to be held there in 2004.
I wish you all the very best on behalf of our group. No one will mind my saying this today on behalf of the group of which I have the honour of being chairman, and I am also rather proud that we have kept our word. Trust too is important in politics. As I would also say to the other groups, our group will always be an ally of yours while the peaceful and democratic future of a strong and progressively more united Europe is at stake.
I wish you much success in your work and God' s blessing upon it.
(Applause)
Mr President, first of all, on behalf of the Group of the Party of European Socialists, I would like to congratulate you most heartily on your election. But more than just congratulating you, I would like to wish you the best of luck, because you are taking on the presidency of this Parliament after a hard-fought electoral battle with ourselves. Our group did not vote for you, but you are our President and we hope that you will carry out this task in the gentlemanly, impartial and graceful fashion which is typical of you.
We also believe that we have played an active role in demonstrating the principle of democracy to all European citizens. Democracy means opposing each other politically while respecting each other and maintaining our common values, and, in this regard, we are at an absolutely crucial moment. Why? Because we have affirmed our common values. I hope, Mr President, that you will defend the positions of the European Parliament in the Convention we are now starting on the future of Europe, and, above all, in the affirmation of our Charter of Fundamental Rights as an affirmation of this 'community of values' . It is also true that we are the hosts of the Convention, because it is going to take place right here in this House. Fortunately, Parliament can already be seen as an open house for all Europeans, which you can defend strongly. And, in addition to supporting the views of the European Parliament, you should make it possible for our colleagues in the national parliaments to actively participate in this process, which is starting almost simultaneously with your presidency.
I am also thinking of those Europeans who want to share in this common adventure. I think that it is important that we treat them as if they were our own from the month of March without waiting for the ratifications to take place. They are going to be members of the Convention. We have to develop our relationship with them. We are now talking about an enlarged Union. But this is not the appropriate time to go into details. I have a great deal of confidence and hope in your inaugural speech, which will demonstrate to us the contribution your presidency will make to this process.
If you would also allow me, Mr President, I would like to thank all those who have actively and loyally collaborated in this electoral process. Firstly, to my Socialist colleague, David Martin, with whom I have had the opportunity to share responsibilities for quite a few years now, in the Parliamentary Bureau and in the presidency, to Francis Wurtz, who I think has been an open and noble candidate, to Gérard Onesta and Jens-Peter Bonde, who has been able to completely polarise the electoral process and then was, with a great deal of grace, able to offer you a bouquet of flowers. I had none prepared, Mr President.
In any event, I would like to express our congratulations as a group, our intention to offer you our loyal collaboration, in the hope that you will be the President of all Europeans for a Europe that is more progressive, with more social justice, sustainable development and, above all, a Europe in which we are able to lay the foundations for a Constitution for all Europeans.
Even if there is no bouquet of flowers, the words themselves are bouquet enough.
Departing from the normal order of precedence and because of the nature of today, I should like to invite my friend and colleague, Mr David Martin, to take the floor.
Mr President, before turning to congratulate you, I should firstly like to say that the whole House was honoured by having such a distinguished European and unflinching democrat as Mr Soares chairing our presidential elections. It was delightful to see him here.
I offer you my warmest congratulations. It is a victory that was well deserved. You had to campaign hard for it. You did so. You fought your corner robustly and you demonstrated throughout the campaign all the qualities you will need to be a first-class President of this House. I look forward to working with you.
Given what you said, and your whole record in this House, I know you will work to defend every Member's rights and interests; that you will be fair across the political spectrum; that you will be articulate in defending the rights of this Parliament externally and robust with the other institutions, when necessary. I offer you my unfailing support and my loyalty over your two-and-a-half years. I look forward to working with you.
I would like to say thank you to my own political group, firstly for allowing me to stand and secondly for giving me so much support during the last three or four months. Perhaps even more importantly I would like to thank those who did not vote for me. I reckon I have spoken to between 300 and 400 Members. I have spoken to every group in this House. I have spoken to committees and intergroups. Wherever I have gone I have met unfailing courtesy and politeness. Even when people disagreed with me they were prepared to give me a hearing. That is democracy in action. I thank the whole House for behaving in that manner.
(Applause)
Again, in that spirit, I would like to thank Mr Poettering for what he said, which falls into that category. This is not the time for long speeches, Mr President, but you deserve your victory. I wish you well. You said at some point during the campaign that whatever happened, a week or two after the election we would have a bloody good drink. I am looking forward to it!
(Laughter and sustained applause)
With regard to that quote which has now slipped onto the record, and which I cannot deny, when we had a debate on 28 November 2001 in Brussels, I remember at some stage concluding my remarks by saying à propos the suggestion that Mr David Martin has just put on the record, that one half of me, being Irish, wanted to have a drink but the other half, being Scottish, did not wish to pay for it.
So we still have not worked out the rules of engagement.
(Laughter)
I ask Mr Bonde, Mr Onesta and Mr Wurtz if they could join us.
Mr President, of course, like all my fellow Members, I can only welcome your victory, which is obviously well deserved, since it has been gained through lengthy consideration and debate. I think that the greatest victories are those that are achieved gradually. Your victory, given the pace at which it was achieved, is certainly a great one.
You have told us that your presidency will be neutral but not indifferent. Well, from your first remarks, I believe that you are going to keep your word, because I think that neutral is something that you will be - your track record speaks in your favour and I think that you will listen to everyone. But your presidency will not be indifferent, because you are a dedicated European. You immediately made reference to the flag hanging opposite us and behind you, Mr President, and it is true that this flag unites us in spite of our differences. And you emphasised these differences by speaking in a language which is not a working language but is an official language. There are so many languages in Europe that could become official languages when Europe is closer to its people. I think that you have illustrated this wonderfully.
I would like to conclude by saying that I hope that your presidency will be conducted in a manner that reflects the tone of your first speech, in other words, determined and pleasant.
I shall try.
Mr President, on behalf of my group and on my own behalf, I would like to sincerely congratulate you on your election. Everyone knows that we did not support your candidacy but that we respect you as an individual. And we are democrats. You are now a President for everyone. You are inheriting a responsibility successfully borne, during the first half of the legislature, by Mrs Nicole Fontaine, who, throughout her mandate, respected pluralism and cooperated loyally with every Member. We hope that this cooperation will continue under your Presidency. And, given your character, I have no reason to doubt this. I would therefore like, in this spirit, Mr President, to wish you good luck.
Mr President, in any election held by secret ballot in an Assembly, there is always an element of risk and there is always an aura of suspense. I must say that at the end of a race that has enthralled us all, you have come first, you have crossed the finish line, and you have now been elected President. We would like to congratulate you, of course. And we think that you are the type of President that we want. I have become familiar, at the Conference of Presidents meetings, with your sense of diplomacy and your witty, but firm, remarks.
That may be the case but, throughout today' s proceedings, Mr President, I felt your concern, I shared your nerves when faced with the uncertainty of the ballot and the final outcome was a great relief to both of us when it was announced.
When you were elected, the first thing you said was that you were President of the whole House, that you were President of all Members, of those who voted for you, and of those who had not. You are now everyone' s President. Of course, if you speak to each Member individually, you would discover that many more Members voted for you than the number credited to your name. But that is how things stand at the end of the day.
The promises that you are making, Mr President, given your Irish nature, must not be directed to any one Member of this House. Therefore, when you decide, at the beginning of your presidency, to buy a drink, I can understand the concern of the Irish half of your nature, which has to pay. So, if I may, I would say to you that if you want to be honest and keep your promises, you will not buy just one drink for just one person, but you will have to buy 626 drinks - one for each Member who is here. Yes, that is what it means, Mr President!
I would like to end on a slightly more serious note. The group that I chair, the Union for Europe of the Nations Group, was struck by the first remarks that you made regarding the need to protect the diversity of our cultures, because Europe will become stronger by adding the characteristics of each nation and not by trying to get rid of these differences which is what some are seeking to do. We have taken note of this as well. We are counting on you to do this. You can count on us to support you but you can also count on us, if it is necessary, to keep a close eye on the decisions that are being taken.
Thank you Mr Pasqua. I will keep you in suspense no longer: tomorrow, at 1 p.m., all the Members are invited to come for a drink with me beyond the confines of Parliament. You too, Mr Pasqua.
President Cox, you have been elected by a majority. There are different voices at the bottom of the ballot box, and I would remind you of something. I know that, when a person belongs to a minority group - you belonged to a minority group for a long time, yourself - he gets used to offering advice to all and sundry. Well then, I remain faithful to your custom and am going to offer some advice to the President of this House, whose status far surpasses that of the Chairman or Vice-Chairman of a tiny little group. Therefore, I would draw your attention to the wisdom of an old rabbi. In difficult situations, when he was told that he had two options, he used to reply: 'In that case, I choose the third.'
Mr President, today, you must forget who voted for you and who voted against you. You represent the institution that must work in the interests of the Community as a whole. You represent the European ideal, and it is this ideal that is being attacked by a politician from one of the families of those who voted against you: as chance would have it, coincidentally, Mr Haider, and, quite coincidentally again, of course, Mr Berlusconi. Your role is to act not in the interests of those who elected you but in the interests of Europe as a whole, irrespective of who voted for you or why.
This is what we expected from Mrs Fontaine and she almost always delivered. Moreover, I know that no-one will ever totally live up to the institution' s expectations. However, Mr Cox, there is a moral challenge before you, and that challenge is to free yourself from the enormous power of those who supported and voted for you. It will not be easy, and if you ever need independence or allies to defend the pluralist approach, the Group of the Greens/European Free Alliance, both those Members who voted for you and those who did not, is at your disposal. Do not let yourself be pinned down by one or the other: uphold the freedom that comes from pluralism. That is your task as President.
Mr President, you did it! It was wonderful. You had a dream and you succeeded. Fortunately you have more dreams, more visions. I am sure you will succeed again.
On behalf of the Liberal Group, we congratulate you. We are so proud of you. We will miss you. We will miss your engagement, your visions and your good sense of humour. But fortunately you will stay among us. We will do the utmost to cooperate with you and to make sure that your dreams, our dreams, will come true. All the best. I miss you desperately!
Mr President, 29 years ago I visited Mário Soares in his exile apartment in Paris. At that time I did not know I would be thanking you today for the good leadership of this meeting. I have signed the letter of withdrawal and prepared the speech of withdrawal and regret that the last vote started with my name. May I thank the 76 colleagues who lent me their votes in the second round to support the fair chair platform.
It was clear from the beginning that the battle would be between Mr Cox and Mr David Martin. We have had good discussions in the groups and a splendid televised debate arranged by European Voice and the Campaign for Parliamentary Reform. The final debate before the vote today was the result of a common initiative from the five candidates. Our friendships have not been weakened but been strengthened.
Dear Mr Cox, congratulations on your victory. You gained the majority in a secret vote. You are no longer the result of a deal. You have a clear mandate from the House. The election campaign made you aware of the problems we need to solve. Voting must be reformed; speaking time should allow for lively debate, all Members should have access to all documents from the legislative process; small groups and independent Members should have their fair share of posts; backbenchers should be able to speak at least three times a year; newcomers should be invited as observers and have their languages accepted. The Convention must appropriately represent the different views of both the federalist majority and the minorities. A democracy must always be fair in how it treats its minorities and you will be fair in how you serve the many minorities in this House. I wish you 30 months of hard work for the equal benefit of all of us. Congratulations.
On behalf of the quite large Non-attached Group of thirty-plus Members, some of them refugees from other places, I congratulate you on taking office. This is a wide and diverse group with a lot of political philosophies, which stretch across the whole range, but they have in common the fact that they all have a political mandate, they have all been supported by thousands, indeed often millions of people in various ballot boxes in different countries. Winston Churchill once said that democracy can be inconvenient, but it is the best system we know.
You also, in your introduction, made a point about people who feel marginal. Often, people within this group have felt marginal; indeed some of them used to be in a group that was dissolved and they felt very unhappy about the way that was done. I do not wish to make any political points because it would be very difficult to find a common political point in this group; but I do want to point out what unites all the members of the Non-attached Group, which is that we look to you for fairness, we look to you for reasonable treatment, we look to you to recognise people in this part of the House when they speak and we look to you to recognise that although many of us may be awkward, we are nonetheless democrats and we nonetheless wish to play a part in the workings of this House.
You come from a small country and a small group; indeed we know that you come from a very small group because you were a group of one when you came from Ireland. I am now a group of one so that gives us something in common. So, from one member of a group of one to another member of a group of one, let me say: congratulations. We look forward to working with you and I know all my colleagues on these new benches look forward to you treating them fairly and, I hope, giving them the democratic respect which I know they all deserve.
Mr Balfe, as a group of one, I am sure you are unanimous on that sentiment.
We have now conducted our parliamentary business but we are joined also by colleagues from the European Commission, whose presence I acknowledge with gratitude because this is an important moment in our democratic life in Parliament.
Mr President, I would like to congratulate you most warmly on your election to the presidency of the European Parliament. This appointment represents the pinnacle of the political career of a loyal, convinced Europeanist, and I am therefore looking forward with great enthusiasm to building a relationship of cooperation with you that I hope will be close and fruitful, just as our relationship of cooperation with Mrs Fontaine was close and fruitful and enabled us to develop a relationship between Commission and Parliament that I feel was truly exemplary. Indeed, close, constructive cooperation between our institutions is the key to the smooth running of the entire Community system, and I am sure that, with you at the helm, this cooperation will be guaranteed.
Ladies and gentlemen, your role of monitoring and supervising the Commission' s performance of its executive duties is vital to the smooth running and transparency of the Community system. This principle of transparency must underlie the major processes on which our institutions are working at this great, historic time: enlargement and the process of developing a Constitution, the debate on which was opened for the first time just a few weeks ago at Laeken and will continue here in a few months' time.
This House directly represents the European citizens, and it is clear that it has the primary task of building the new Europe. Working together, Parliament and the Commission can and must show that it is possible to build a new relationship between the citizens and the European institutions.
Once again, Mr President, congratulations on your election. I and my fellow Commissioners look forward to working with you towards this goal.
Mr President, I too would like to thank and congratulate you, although I do not have much to add to what Mr Wurtz has said.
I have just one comment to make. We are often told that the composition of Parliament does not accurately reflect our societies, our schools or even our football grounds. It is true that we still lack women and that there are not enough second-generation immigrants. On the other hand, there is a sector, and I would draw your attention to this, where these two categories are more than amply represented, and that is the cleaning staff, the people whose job is to look after our comfort. When one thinks about it - and since you are the President of everybody, I would be grateful if you would take some notice of them as well - one realises that many of the cleaning staff are second generation immigrants.
The second thing I would like to say, and I am not entirely joking, is this: you surprised us all by speaking in your native tongue. My own language - I come from Senegal and am a French MEP - is Bambara. I can therefore only hope that I will have just one opportunity before the end of this Parliamentary term to express myself in my capacity as a Member of Parliament in my mother tongue, for that is what we mean by diversity and is also a way of giving each person recognition, for, despite all our differences, we have a future to build together.
Colleagues, I thank everyone for the good wishes and advice and reiterate that tomorrow, at lunchtime, I invite all Members to join me in a moment of brief celebration.
That brings us to the next order of business. We now must elect the Vice-Presidents of Parliament. It is 5.30 p.m. If there are amendments I will take them, but I propose to set a deadline of 6 p.m. for candidacies. They should be lodged with the Deputy Secretary-General in R 00.101 in the Louise Weiss building. I hope you are in agreement.
Mr President, for obvious reasons, we have to choose between one of the two scenarios and we would ask that we respect the agenda as previously set, that is to say, that the deadline for nominations be extended until 6.30 p.m.
There may be special circumstances in the case of this request. If this is agreeable to the House - we have had a long day of voting and people need to be able to connect and consult - and we accept that suggestion, the nominations will have to be in by 6.30 p.m., which means we vote at 7 p.m.
The sitting is suspended.
(The sitting was suspended at 5.35 p.m. and resumed at 7.05 p.m.)
First, Mr President, warmest congratulations on your election. I just want to make a technical announcement before we start voting. There has been a general breakdown in the computer network and it lasted five minutes due to defective hardware. The problem has been identified and is being solved and the good news is that the system is now working. Do not panic: the right people are on the job and hopefully we will have no more problems.
Election of Vice-Presidents of Parliament
The next item is the election of the Vice-Presidents of the European Parliament.
I wish to inform you of the list of candidates that has been received. I have received the following candidates: Cederschiöld, Colom i Naval, Dimitrakopoulos, Friedrich, Imbeni, Lalumière, David Martin, ...
(Loud applause)
... Onesta, Pacheco Pereira, Podestà, Provan, Puerta, Gerhard Schmid, Vidal-Quadras Roca.
The candidates have confirmed to me their consent to their candidacies. The number of candidates does not exceed the number of seats to be filled. Therefore I propose that they be elected by acclamation, in accordance with Rule 13 (1).
(Loud applause)
The applause is the acclamation that confirms that the 14 are now elected as Vice-Presidents. However, we must now vote to determine the order of precedence. I therefore proclaim these candidates elected as Vice-Presidents of the European Parliament. I congratulate each and every one of them on their election.
We shall now vote to decide on the order of precedence. As we are voting only to decide on precedence, no qualified majority is necessary. The ballot papers to establish this order of precedence will now be distributed. The tellers are the same as for the election of the President. I would therefore ask the tellers to take up position by the ballot boxes.
Mr President, I have a question. We have up until now been told that we must put crosses against the names of at least seven candidates if the ballot paper is to be valid. Does this requirement to put crosses against the names of at least seven candidates now still apply?
It is my information, Mr Friedrich, that you may put your mark against any number of candidates, as large or as small as you wish that to be. It is your preference. There is no rule on the matter.
Please use only the official ballot papers and mark the boxes corresponding to the candidates you wish to vote for. If you want to change your vote, ask the usher for a new ballot paper and surrender the old one.
We now proceed to the vote.
The result will be announced tomorrow.
For the election of Quaestors, the deadline for candidacies is 10 p.m. tonight.
Candidacies should be lodged with the Deputy Secretary-General in office R00.101 in the Louise Weiss building.
(The sitting was closed at 7.28 p.m.)